Title: From Thomas Jefferson to Francis Walker Gilmer, 26 December 1820
From: Jefferson, Thomas
To: Gilmer, Francis Walker


            
            Monticello
Dec. 26. 20.
          I thank you, very dear Sir, and cordially for your little treatise on Usury, which I have read with great pleasure. you have justified the law on it’s true ground, that of the duty of society to protect it’s members, disabled from taking care of themselves by causes either physical or moral: and the instances you quote where this salutary function has been exercised with unquestionable propriety, establish it’s vindication in this case beyond reply. macte virtute esto, curaque ut valeas, et me, ut amaris, ama.Th: Jefferson